       Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 1 of 10 PageID #:169



                        IN THE UNITED STATES DISTR ICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVIS ION

    EMILY FRIEND,                                    )
    individually and on behalf of a class of         )
    similarly situated individuals,                  )
                                                     )
                                    Plaintiff,       )
                                                     )        Case No. 18 CV 7644
                v.                                   )
                                                     )        Judge Robert W. Gettleman
    FGF BRANDS (USA) INC.,                           )
    a Delaware corporation, and                      )
                                                     )
    FGF BRANDS, INC.,                                )
    a Canadian corporation,                          )
                                                     )
                                    Defendants.      )

                           MEMORANDUM OPINION A ND ORDER

          A traditional tandoor oven, plaintiff Emily Friend alleges, is cylindrical, insulated with

sand, operated over a wood- or charcoal-burning fire, and so small that only one or two pieces of

naan—a leavened flatbread popular in South and Central Asian cuisine—can be hand-baked at a

time:1




1
    Images are taken from plaintiff’s complaint.
    Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 2 of 10 PageID #:170



       At grocery stores across North America and Canada, defendants FGF Brands (USA) Inc.,

an American corporation, and FGF Brands, Inc., a Canadian corporation, sell packaged naan

products, boasting that their naan is “hand-stretched and tandoor oven-baked to honor 2,000

years of tradition”:




       That statement, plaintiff alleges, is deceptive: defendants do not bake their naan in a

traditional tandoor oven, but in a patented, gas-heated commercial oven capable of baking

15,000 pieces of naan an hour:




                                                 2
       Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 3 of 10 PageID #:171



           Plaintiff alleges that there is no substitute for the flavor imparted by baking naan in a

traditional tandoor oven, and that defendants misleadingly portray their naan products as a high-

quality, hand-stretched, low-volume alternative to other mass-produced flatbreads, while in fact

they mass-produce their naan on an endless conveyor belt.

           Plaintiff’s complaint, filed under the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2),

on behalf of three putative classes of people who bought defendants’ naan, claims that

defendants: (1) violated the consumer fraud laws of California, Florida, Illinois, Massachusetts,

Michigan, Minnesota, Missouri, New Jersey, New York, and Washington (Counts I and II);2

(2) violated the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS 510/1 et seq.

(Count III); (3) fraudulently concealed that they mass-produced their naan in commercial ovens

(Count IV); and (4) were unjustly enriched by their deceptive packaging (Count V). Defendants

move under Fed. R. Civ. P. 12(b)(6) to dismiss all claims. To avoid dismissal, plaintiff’s claims

must be plausible; her claims are plausible if the court, taking the facts alleged in the complaint

as true, can reasonably infer that defendants are liable. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009), citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

1          Consumer Fraud Laws

           Defendants argue that: plaintiff fails to state a claim under the consumer fraud laws

because the allegedly mislabeled naan products could not plausibly deceive a reasonable

consumer; plaintiff fails to plead fraud with particularity; plaintiff lacks Article III standing to


2
    Cal. Bus. & Prof. Code § 17200, et seq. (California); Fla. Stat. §501.201, et seq. (Florida); 815 Ill.
    Comp. Stat. 505/1, et seq. (Illinois); Mass. Gen. Laws Ch. 93A, et seq. (Massachusetts); Mich. Comp.
    Laws § 445.901, et seq. (Michigan); Minn. Stat. § 325F.67, et seq. (Minnesota); Mo. Rev. Stat.
    §407.010, et seq. (Missouri); N.J. Stat. § 56:8-1, et seq. (New Jersey); N.Y. Gen. Bus. Law § 349, et seq.
    (New York); Wash. Rev. Code § 19.86.010, et seq. (Washington). The parties agree that the standards for
    pleading consumer fraud are substantially identical for all these states.

                                                       3
    Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 4 of 10 PageID #:172



assert claims as to the naan products that she did not purchase; and this court lacks personal

jurisdiction over defendants as to the claims that plaintiff brings on behalf of non-Illinois class

members. The court holds that: (1) plaintiff states a claim under the consumer fraud laws;

(2) plaintiff has pleaded fraud with particularity; (3) plaintiff’s Article III standing as to

unpurchased products must be decided at class certification; and (4) defendants may file a new

motion to dismiss for lack of personal jurisdiction after the Court of Appeals for the Seventh

Circuit decides Mussat v. IQVIA, Inc., No. 19-1204.

        1.1     Failure to state a claim

        Plaintiff states a claim under the consumer fraud laws. As did the parties in In re 100%

Grated Parmesan Cheese, the parties here “cite precedents applying these laws interchangeably

and agree that, while they differ in certain particulars, all share a common requirement: to state a

claim, a plaintiff must allege conduct that plausibly could deceive a reasonable consumer.” 275

F. Supp. 3d 910, 920 (N.D. Ill. 2017) (discussing claims brought under the consumer protection

laws of nine states). Thus, for plaintiff to state a claim under the consumer fraud laws, it must be

plausible that the allegedly mislabeled naan products could deceive a reasonable consumer.

        If plaintiff had alleged that the packaging of Campbell’s Homestyle Chicken Noodle

Soup deceived her into thinking that the soup was home-cooked and home-canned, perhaps

common sense or judicially-noticeable facts could justify dismissal: ubiquitous products with

long histories are unlikely to deceive. But today’s shoppers at Costco, Whole Foods, and Jewel-

Osco expect to see tiny jars of artisanal jam made with locally-sourced fruit next to homogenous

stacks of Wonder Bread. “Handmade” and “mass-produced” are not binary variables, but points

on a continuum. Made-to-order street food occupies one end; Campbell’s soup, the other.




                                                   4
    Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 5 of 10 PageID #:173



       All kinds of food products occupying the handmade-to-mass-produced continuum are

sold in grocery stores and supermarkets. Even handmade products can come pre-packaged and

wrapped in plastic. A reasonable consumer who sees naan pre-packaged and plastic-wrapped

could believe that each piece had been baked in small quantities in traditional tandoor ovens—all

the more so when that naan supposedly was “hand-stretched and tandoor oven-baked to honor

2,000 years of tradition.” And the erroneous belief that defendants bake their naan in traditional

tandoor ovens may well be material to reasonable consumers: consumers who turn up their noses

at food products that they deem mass-produced could plausibly pay a premium for small-batch,

hand-made variants, including, as plaintiff alleges, for traditional tandoor oven-baked naan. To

sustain her case at summary judgment or at trial, plaintiff will have to set forth competent

evidence that consumers who buy defendants’ products reasonably believe that they are buying

naan baked in these traditional tandoor ovens. To survive a motion to dismiss, however, it is

enough that she has alleged material differences between what she defines as a tandoor oven and

the “tunnel oven” that defendants allegedly use—a gas-heated, conveyor belt-running

commercial oven capable of baking 15,000 pieces of naan an hour.

       1.2     Particularity

       Plaintiff has stated the alleged fraud’s circumstances with particularity. Fed. R. Civ.

P. 9(b). She identifies: the content of the allegedly deceptive statements (“hand-stretched and

tandoor oven-baked to honor 2,000 years of tradition”); the media in which those statements

were made (the packaging of Stonefire Original Naan and Stonefire Original Mini Naan); the

entities that made them (the defendant companies); the place she encountered them (at Mariano’s

and Jewel-Osco stores throughout Illinois); when they were made (from 2005 until today); and

why they were made (as part of an advertising campaign to mislead consumers into paying a


                                                 5
    Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 6 of 10 PageID #:174



price premium). Plaintiff need not plead the dates when she saw the statements or the addresses

of the stores in which those statements were made: Rule 9(b) demands that she “conduct a

precomplaint investigation in sufficient depth to assure that the charge of fraud is responsible and

supported, rather than defamatory and extortionate.” Ackerman v. Northwestern Mutual Life

Insurance Co., 172 F.3d 467, 469 (7th Cir. 1999). The many details in her complaint do just that.

        1.3     Article III standing as to unpurchased products

        Plaintiff seeks to represent classes that include all people who purchased any of seven

different naan products, alleging that each product represents that defendants’ naan is “hand-

stretched and tandoor oven-baked to honor 2,000 years of tradition.” Plaintiff does not allege,

however, that she purchased five of those seven products: Stonefire Roasted Garlic Naan,

Stonefire Whole Grain Naan, Stonefire Organic Original Naan, Stonefire Ancient Grain Mini

Naan, or Stonefire Naan Dippers. Defendants argue that plaintiff lacks standing under Article III

of the Constitution to assert claims as to the five products she did not purchase.

        Because plaintiff alleges that her injuries were caused by the same allegedly deceptive

representations “that caused the injuries to all other members of the proposed class,” whether

plaintiff has Article III standing as to the products she did not purchase must be decided at class

certification. Payton v. County of Kane, 308 F.3d 673, 682 (7th Cir. 2002), discussing Ortiz v.

Fibreboard Corp., 527 U.S. 815, 831 (1999). Under Payton, plaintiff “may be entitled to

represent a class suing” for injuries arising from all seven products if she “fulfill[s] all the

requirements of Rule 23.” Id. at 681. “A Rule 23 analysis . . . may suggest that there is little

trouble with the named plaintiff[] representing this class under a standard ‘commonality’ or

‘adequacy of representation’ inquiry,” id., and if the “common factor” of the allegedly deceptive

naan packaging “assures that the representative has the same legal claim as the unnamed


                                                   6
    Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 7 of 10 PageID #:175



parties,” then “nothing in either standing doctrine or Rule 23 . . . automatically precludes use of

the class action device.” Id. at 681–82. See also Snyder v. U.S. Bank N.A., No. 16 C 11675,

Doc. 132, at 9–11, 2019 WL 2189362, at *4–5 (N.D. Ill. May 21, 2019) (applying Payton and

deferring decision on Article III standing until class certification). Defendants’ challenge to

Article III standing is denied without prejudice to being raised at class certification.

       1.4     Personal jurisdiction for claims by non-Illinois class members.

       Relying on Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773

(2017), defendant moves to dismiss for lack of personal jurisdiction as to the claims that plaintiff

brings on behalf of non-Illinois class members. That motion is denied without prejudice. Federal

courts across the country are split on whether Bristol-Myers Squibb bars a plaintiff from bringing

“a nationwide class action when the court in question may only exercise specific jurisdiction

over the defendant.” Miszczyszyn v. JPMorgan Chase Bank, N.A., No. 18 C 3633, Doc. 31, at 5–

7, 2019 WL 1254912, at *3 (N.D. Ill. Mar. 19, 2019) (collecting cases). The Court of Appeals

may soon resolve that split: under Fed. R. Civ. P. 23(f), it approved an interlocutory appeal from

an order striking non-Illinois members from a putative class. Mussat v. IQVIA, Inc., No. 19-

1204; Mussat v. IQVIA Inc., No. 17 C 8841, Doc. 58, at 7–13, 2018 WL 5311903, at *1 (N.D.

Ill. Oct. 26, 2018). Because any decision by this court would likely need to be revisited after

Mussat, waiting will save the court and the parties time and resources. After the Court of Appeals

decides Mussat, defendants may file a new motion to dismiss for lack of personal jurisdiction.

2      Illinois Deceptive Trade Practices Act

       Plaintiff fails to state a claim under the Deceptive Trade Practices Act. Although

defendants’ alleged deception may give plaintiff Article III standing to seek an injunction, e.g.,

Le v. Kohls Department Stores, Inc., 160 F. Supp. 3d 1096, 1108–11 (E.D. Wis. 2016); Leiner v.


                                                  7
    Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 8 of 10 PageID #:176



Johnson & Johnson Consumer Companies, Inc., 215 F. Supp. 3d 670, 672–73 (N.D. Ill. 2016), it

does not follow that plaintiff has statutory standing under the Deceptive Trade Practices Act.

That issue is controlled by Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 740–41

(7th Cir. 2014). Affirming the dismissal of a Deceptive Trade Practices Act claim against a

clothing company that allegedly advertised normal retail prices as temporary sales, the Court of

Appeals held that because the plaintiff was “now aware of [the defendant’s] sales practices,” the

plaintiff was “not likely to be harmed by the practices in the future,” thus making him ineligible

for injunctive relief. Id. at 741. Camasta’s logic is on point: having sued defendants for allegedly

mislabeling their naan products, plaintiff is unlikely to walk into a Mariano’s, pick up a package

of defendants’ naan, read “hand-stretched and tandoor oven-baked to honor 2,000 years of

tradition, and conclude that the naan had been baked in a traditional tandoor oven. Knowing

what she now knows, she fails to state a claim under the Deceptive Trade Practices Act. See also

Glazewski v. Coronet Insurance Co., 108 Ill. 2d 243, 253 (Ill. 1985) (affirming the dismissal of a

Deceptive Trade Practices Act claim, reasoning that, “The plaintiffs know the problems

associated with the [insurance] coverage, and, armed with that knowledge, can avoid it.”).

3      Fraudulent concealment

       Plaintiff states a claim for fraudulent concealment. Although defendants were neither her

fiduciary, nor so “clearly dominant” because of their “superior knowledge” that they exercised

“overwhelming influence” over her, Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 571–73

(7th Cir. 2012), they claimed to bake their naan in tandoor ovens. If they passed off that

statement as “the whole truth,” they had a duty to reveal that they baked their naan in

commercial ovens. Newman v. Metropolitan Life Insurance Co., 885 F.3d 992, 1004

(7th Cir. 2018). As alleged in the complaint, defendants’ packaging and website were part of an


                                                 8
    Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 9 of 10 PageID #:177



advertising campaign designed to deceive consumers into thinking that they were buying naan

baked in traditional tandoor ovens. Because that advertising campaign purported to be “the

whole truth,” but actually propagated a “misleading half-truth,” defendants had a duty to disclose

the material facts that they omitted. Id. (citation and quotation marks omitted).

4      Unjust enrichment

       Plaintiff states a claim for unjust enrichment. Consumers who prefer hand-made, artisanal

food products could plausibly pay a premium for naan baked in traditional tandoor ovens—ovens

so small that only one or two pieces of naan can be hand-baked at a time. If, as plaintiff alleges,

defendants deceived her into paying a premium for artisanal qualities that they did not give her,

defendants were unjustly enriched. Unjust enrichment may or may not be an independent cause

of action under Illinois law, see Cleary v. Philip Morris Inc., 656 F.3d 511, 516–18 (7th Cir.

2011), but that does not matter here because plaintiff’s claim is tethered to viable claims for

statutory and common law fraud.

                                        CONCLUSION

       The motion to dismiss for failure to state a claim, lack of Article III standing, and lack of

personal jurisdiction (Doc. 16) by defendants FGF Brands, Inc. (an American corporation) and

FGF Brands, Inc. (a Canadian corporation) is granted in part and denied and part:

       1. Defendants’ motion to dismiss for failure to state a claim is denied except as to the

Illinois Uniform Deceptive Trade Practices Act claim (Count III), which is dismissed.

       2. Defendants’ motion to dismiss for lack of Article III standing as to the products that

plaintiff did not purchase is denied without prejudice. Defendants may file a new motion when

plaintiff moves to certify the classes. The new motion must contain only those arguments fairly




                                                 9
   Case: 1:18-cv-07644 Document #: 30 Filed: 06/12/19 Page 10 of 10 PageID #:178



presented in section I.D of defendants’ memorandum supporting their motion to dismiss.

See Doc. 17 at 10–11.

       3. Defendants’ motion to dismiss for lack of personal jurisdiction over non-Illinois

putative class members is denied without prejudice. After the Court of Appeals for the Seventh

Circuit decides Mussat v. IQVIA, Inc., No. 19-1204, defendants may file a new motion. The new

motion must contain only those arguments fairly presented in the second paragraph of section I.E

of defendants’ memorandum supporting their motion to dismiss. See Doc. 17 at 11–12.

       Defendants are directed to answer all counts of the complaint except Count III on or

before July 8, 2019. The parties are directed to file a joint status report using this court’s form on

or before July 15, 2019. This matter is set for a report on status on July 23, 2019 at 9:00 a.m.

ENTER:         June 12, 2019



                                               __________________________________________
                                               Robert W. Gettleman
                                               United States District Judge




                                                  10
